Exhibit 10.8

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “lease”) is entered into and dated this 18th day of,
June, 2002 by and between Hale Properties (the “landlord”) and 1st Mariner Bank 
(the “Tenant”).

 

RECITALS

 

Landlord agrees to Lease to Tenant and Tenant agrees to lease from Landlord
16,232 sq. ft of office space, herein after referred to as “the Premises”, upon
the terms and conditions herein stated.

 

NOW, therefore, in consideration of the rents, covenants, and agreements herein
contained, the Landlord and Tenant agree as follows:

 

Section 1.              Premises, term, and Collection Date

 

a.             Lease.  Landlord hereby leases to the Tenant, and the Tenant
rents from the Landlord, the space comprising of approximately Sixteen Thousand
Two Hundred Thirty Two (16,232) square feet of office space, outlined on the
plans attached hereto as exhibit A (the “Premises”), on the property located at
3301 Boston Street, Baltimore, Maryland 21224 (the “Building”), subject to such
rights, easements, covenants, conditions, restrictions and other interests of
record of Landlord and persons other than Landlord, and to all zoning rules,
restrictions and governmental regulations now in effect by any governmental
authority having jurisdiction over the Premises and Building.

 

b.             Initial Term.  The term of this lease shall commence on July 1,
2002  (the “Commencement Date”) and shall extend for Eleven (11) years and four
(4) months (the “Initial Term”) thereafter and end on October 31, 2013.

 

c.             Rental Year - Defined.  The term “Rental Year” shall mean the
period of twelve (12) consecutive months following the Commencement Date, and
each subsequent twelve-month period thereafter.

 

Section 2.              Rental

 

a.             Annual Base Rent.  Tenant covenants and agrees to pay to
Landlord, as rent for the Premises for the first Rental Year, the sum of Three
Hundred Forty Eight  Thousand Nine Hundred Eighty Eight Dollars ($348,988.00)
payable in equal monthly installments of Twenty Nine Thousand Eighty Two Dollars
and 34/100 ($29,082.34).  Thereafter, the annual base Rent shall be adjusted as
provided in paragraph 2.c.

 

--------------------------------------------------------------------------------


 

b.             Payment of Rent.   All payments of Rent shall be due and paid in
advance on the first day of each month without any setoff or deduction for any
reason whatsoever.  Tenant shall deliver all Rent payable and all statements
required thereunder to Landlord at 3301 Boston Street, Baltimore, Maryland
21224, or any other address, which Landlord may hereafter designate in writing
to Tenant.  Any payment by Tenant or acceptance by Landlord of a lesser amount
than due shall be treated as a payment on account, and not to be construed to be
an accord and satisfaction or a waiver by Landlord of any sums due hereunder. 
Should Tenant fail to pay such rent by the tenth (10th) day of the month, Tenant
shall pay a late payment charge equal to five percent (5.0%) of the amount due
and unpaid.

 

c.             Additional Rent.  In addition to the Rent set forth above in
Section 2.a., Tenant shall pay an additional amount of rent in each Rental Year
other than the initial Rental Year determined in accordance with the formula set
forth in Exhibit 1, attached hereto.

 

d.             Renewal and Extension.  Tenant shall have the option upon
acceptance by Landlord to renew and extend the term for a time and at a cost
mutually agreeable between Landlord and Tenant, provided that the Tenant, at
least ninety (90) days prior to the expiration of the initial term, gives
Landlord written notice of their intention to exercise such option.  Landlord
upon written notice will have thirty (30) days to acknowledge acceptance of
renewal.

 

e.             Security Deposit.  Tenant has deposited with Landlord the
Security Deposit, (one months rent) as security for the performance by Tenant of
its obligations under this Lease. If Tenant shall perform all such obligations,
the Security Deposit shall be refunded to Tenant, with interest at the rate of
interest payable by 1st Mariner Bank on its money market accounts, within ten
(10) days after termination of this Lease. If Tenant shall default in any
obligation, Landlord shall be entitled to apply any or all of the Security
Deposit toward Landlord’s damages, and Tenant shall, within ten (10) days after
notice thereof, deposit with Landlord an amount sufficient to restore the
Security Deposit to its original amount, which amount shall constitute
Additional Rent under the Lease.

 

2

--------------------------------------------------------------------------------


 

Section 3.              Utilities and Services

 

Tenant will pay for all water and sewer, gas and electricity, janitorial
services, appropriate repairs and trash removal services to the Premises
together with any taxes thereon, if any such services are not separately metered
to Tenant, Tenant shall pay a reasonable proportion to be determined by Landlord
of all charges jointly metered with other premises.  Landlord shall under no
circumstances be liable to Tenant in damages or otherwise for any interruption
in service of electricity, water, gas, heat, telephone or air-conditioning
caused by the making of any repairs or improvements in the Building unless cause
by Landlord’s negligence.

 

Section 4. Landlord Insurance

 

Landlord shall be responsible for maintaining adequate insurance on the building
known as 3301 Boston Street, Baltimore, Md. 21224.  The cost of this insurance
will be allocated to each tenant on a pro rata basis.

 

Section 5.              Taxes

 

Tenant shall pay prior to delinquency all taxes assessed against and levied upon
trade fixtures, furnishings, equipment and all other personal property of Lessee
contained in the premises or elsewhere.  When possible, Tenant shall cause said
trade fixtures, furnishings, equipment and all other personal property to be
assessed and billed separately from the real property of Landlord.

 

If any of Tenant’s said personal property shall be assessed with Lessor’s real
property, Tenant shall pay Landlord the taxes attributable to Landlord within 10
days after receipt of a written statement setting forth the taxes applicable to
Lessee’s property.

 

Section 6.              Tenant’s Insurance

 

a.             Coverage.  Tenant shall procure and maintain the following
insurance coverage:

 

(i) Liability Insurance, covering public liability, personal and bodily injury
and death.  Such insurance shall provide, in the aggregate, a minimum coverage
of One Million Dollars ($ 1,000,000) combined single limit per occurrence and

 

(ii) Property damage insurance, written at the cost of replacement, covering the
Premises that Landlord shall have installed, including without limitation, all
contents, fixtures, improvements, floor coverings, wall coverings, furniture,
and other property.

 

3

--------------------------------------------------------------------------------


 

Such policies shall  (i) insure against “all risks” and cover losses caused by
fire and all other casualties, specifically including, but not limited to,
falling objects, earthquakes, and flood, and shall contain a replacement cost
endorsement, (ii) be adjusted upward annually for inflation to reflect the
actual replacement cost of such property, and in any case by any amount at least
equal to the increase in the Consumer Price Index, as defined in Section 3. 
Such insurance shall not require the payment of a deductible exceeding One
Thousand Dollars ($ 1,000.00)

 

Section 7.  Default Clause

 

Following any of these events, Landlord may terminate this lease and enter and
take possession of the premises from Tenant, all without waiving any rights,
which it may have at law hereunder, without further notice or demand (all such
notices and demands being hereby waived).  In addition, at the option of
Landlord, the balance of the rents for the remainder of this Lease as well as
all other charges agreed to be paid by Tenant during such period, will become
due and payable immediately by Tenant to Landlord, in addition to any and all
rents and other charges already due and payable and in arrears.

 

a.             That Tenant shall fail to pay rent due hereunder within ten (10)
days of due date.

 

b.             That Tenant shall fail to commence to cure any other violation of
its covenants within fifteen (15) days after written notice thereof, or, having
commenced to cure the same as aforesaid, should fail to carry the same to
conclusion with due diligence.

 

c.             Upon the adjudication of Tenant as a bankrupt or the appointment
of a receiver of its property.

 

Section 8.              Exhibits and Addenda

 

a.             Exhibit “A”, the floor plan, is part of this Lease.

 

b.             Addendum “A”, Inclusions to Lease, is part of this Lease.

 

c.                                       Addendum “B”, General Terms of Lease,
is part of this Lease.

 

d.             Exhibit 1, CPI Formula.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under their
respective seals as of the day and year first above written.

 

 

WITNESS:

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 


 


 


 


 


 


HALE PROPERTIES


 


 


 


 


 


 


 


 


 


 

 

 

 

 

 

By:

/s/ Edwin F. Hale, Sr.

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

Edwin F. Hale, Sr

 

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST MARINER BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ George H. Mantakos

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

George H. Mantakos

 

 

 

 

 

 

 

President

 

 

5

--------------------------------------------------------------------------------


 

ADDENDUM A

Inclusions To the Lease

 

Section 1.              Utilities and Services

 

During the Term of Lease, Tenant shall have the non-exclusive use, of the common
area restroom facilities, elevators, stairways, hallways, driveways, footway and
parking areas servicing the Building.  Landlord shall have the right to
establish reasonable rules for the use of common facilities to accommodate the
needs and interests of all persons using such facilities.

 

Additional charges for electric, water, janitorial in accordance with 3a will be
invoiced monthly.  The tenants pro rata share of real estate taxes will be
invoiced monthly.

 

6

--------------------------------------------------------------------------------


 

Addendum B

General Terms of Lease

 

Section 1.              Tenant’s Use

 

a.             Use of Premises.  The Premises shall be used and occupied for
general office use and no other purpose.  Tenant shall have access to the
Premises twenty-four hours per day and seven days per week, provided that Tenant
shall comply with Landlord’s standard security systems and procedures, as in
effect from time-to-time.

 

b.             No Partnership or Joint Venture.  Nothing contained in this Lease
shall be deemed or construed as making any party the agent, employee, joint
venture, partner, or representative of any other party.

 

c.             Quiet Enjoyment.  So long as the Tenant complies with this Lease,
the Tenant shall be entitled to the quiet and peaceful use and enjoyment of the
Premises, and the Landlord shall defend such rights of the Tenant against the
claims the Landlord, subject to the terms of this Lease.

 

Section 2.              Assignment and Subletting

 

Tenant shall not assign Lease or sublet the Premises in whole or in part, permit
other persons to occupy said Premise or any part thereof, or grant a license or
concession for all or any part of said Premises except upon the prior written
approval of Landlord’s sole and absolute discretion which should not be
unreasonably withheld.  Any consent by Landlord to an assignment or subletting
of this lease shall not constitute a waiver of the necessity of such consent as
to any subsequent assignment or subletting.

 

Section 3.             

 

a.             Landlord Obligations.  Landlord shall keep and maintain in good
repair all of the structural elements of the Building including all electrical,
plumbing, heating, air-conditioning or other mechanical installations servicing
the Building, all exterior portions of the Premises (inclusive of doors,
windows, and glass) and the routine maintenance of the interior of the Premises
to the same extent that Landlord maintains the other portions of the Building;
provided that any damage thereto shall not have been caused by Tenant, its
agents, servants, licensees, invitees, contractors or employees, in which event
Tenant shall be responsible therefore and shall promptly perform necessary
repairs.

 

7

--------------------------------------------------------------------------------


 

Tenant shall pay for its pro rata share of expense incurred by the landlord as
outlined in section 7(f).  Such payment is due within 30 days after invoiced by
the Landlord.

 

b.             Tenant Obligations.  Landlord shall have no liability or
obligation to repair or maintain any equipment, facilities, fixtures,
installations, or other property placed or incorporated in the Premises by
Tenant, all of which shall be at the expiration of the Term in as good condition
as when received except for ordinary wear and tear.

 

Section 4.              Tenant’s Operations, Alterations, Signs, Etc

 

a.             Tenant’s Operations.  Tenant shall  (1) use, maintain and occupy
the Premises in a careful, safe, clean, proper and lawful manner, (2) conduct
its business in a respectable, first-class manner as not degrade the Building or
disturb other tenants; (3) comply with all laws and ordinances and all rules and
regulations of governmental authorities and all recommendations of the
Association of Fire Underwriters or other similar bodies establishing standards
for fire insurance ratings with respect to the use or occupancy of the Premises
by Tenant, and (4) comply such other standards of operation and requirements as
the Building Lease requires of Landlord.

 

b.             Tenant’s Alterations.   Tenant shall not make any alterations
whatsoever to the Premises without Landlord’s prior written consent.  All
alterations made by Tenant, whether or not approved by or subject to the
approval of Landlord, and all air-conditioning, heating, lighting, electrical,
plumbing equipment and fixtures and all wiring and other apparatus related to
air-conditioning, heating, lighting, electrical and plumbing equipment installed
by Tenant at the Premises (whether or not such equipment and fixtures are
affixed to the Premises as to be removable without destroying the chattels
themselves or the property to which they re affixed and whether or not such
equipment and fixtures are real property or personality) unless Landlord gives
notice to Tenant to remove the same, shall remain upon the Premises at the
expiration or earlier termination of the Term of this lease and shall become the
property of Landlord immediately upon installation thereof.  Landlord may give
Tenant written notice to remove any or all of the aforesaid alterations or
fixtures, in which event the Tenant shall remove such if the alterations and
fixtures as may be specified in Landlords notice to Tenant and Promptly restore
the Premises to the same good order and conditions as they were in at the
Commencement Date.  Tenant shall not cause or suffer any liens, including but
limited to mechanic’s liens, to attach to the Premise or the building in which
the Premises are located.

 

c.             Signs.  Tenant shall not place, suffer to be placed or maintain
any sign, billboard, marquee, awning, decoration, placard, lettering,
advertising matter, or other

 

8

--------------------------------------------------------------------------------


 

thing of any kind (herein collectively “Sign”), whether permanent or temporary
on the exterior of the Premises or on the glass of any window or door of the
Premises without first obtaining Landlord’s written approval thereof, said
approval not to be reasonably withheld.  Tenant further agrees to maintain any
sign approved by Landlord in good condition and repair at all times.

 

d.             Increase in Insurance.  If anything done, omitted to be done or
suffered to be done by Tenant, or kept, or suffered by cost of fire or other
insurance on the Premises or other property of Landlord in the Building, to be
increased beyond the minimum from time to time applicable to the Premises,
Tenant will pay the amount of such increase within thirty (30) days of the date
of written demand by Landlord.

 

Section 5.              Subordination and Estoppel Certificate

 

a.             Subordination.  Tenant’s rights under this Lease are and shall
always be subordinate to (i) the terms, conditions, provisions and rights stated
in the Building Lease, (ii) the operation and effect of any mortgage or deed of
trust now or hereafter placed upon the Building or any part thereof by Landlord
or its landlord, or (iii) any renewal, modification, consolidation, replacement
or extension of any such lease, mortgage or deed of trust unless the lessor,
mortgagee or holder of the deed of trust elects in such instrument to have
Tenant’s interest hereunder superior to the interest of the lessor, mortgagee or
holder of such deed of trust.  This sub-section shall be self-operative and no
further instrument or subordination shall be necessary, but Tenant shall execute
promptly any instrument of subordination that Landlord may request.

 

b.             Estoppel Certificate. Tenant shall from time to time, upon not
less than ten (10) days prior written request by Landlord, provide, execute,
acknowledge, and deliver to Landlord written acknowledgments and statement s may
be required of Landlord under the Building Lease.

 

Section 6.              Indemnification

 

a.             Tenant shall indemnify, defend and hold Landlord harmless from
and against any and all claims, actions, damages, liabilities, property damage
arising out of or relating to Tenant’s occupancy or use of the Premises or any
other part of the Building or property or other improvement thereon.  Such
Indemnity shall extend to acts and omissions by Tenant, its employees, agents,
contractors, customers, guests, and any other visitor whomsoever, and include
workers compensation claims.

 

b.             Landlord shall indemnify, defend and hold Tenant harmless from
and against any and all claims, actions, damages, liabilities, and expenses,
including reasonable attorney’s fees for, or in connection with, personal
injury, bodily injury, loss of life and/or property damage arising out of or
relating to Landlord’s occupancy or use

 

9

--------------------------------------------------------------------------------


 

of the Building other than the Premises.  Such indemnity shall extend to acts
and omissions by Landlord, its employees, agents, contractors, customers,
guests, and any other visitor whomsoever, and include workers compensation
claims.

 

c.             Neither party shall have any obligation to indemnify the other
for or open account of the illegal acts of any person.

 

Section 7.                              Tenant’s Insurance

 

a.             General.   Tenant shall procure and maintain the insurance
coverage specified in the lease with insurance companies licensed to do business
in Maryland and having a Best rating of at least “A+”.  Tenant shall also
procure and maintain all insurance required by law, for example, workman’s
compensation insurance, in such amounts and in such form as required by the
particular law.  All liability and property damage policies shall contain an
endorsement naming Landlord as a named insured and a loss payee.  Tenant shall
procure the required coverage promptly, and furnish Landlord with a certificate
reflecting the required coverage and endorsement, and proof of payment of the
premiums for such policies.  Tenant shall provide Landlord promptly with a copy
of all policy renewals and premium notices (within three (3) days of receipt by
Tenant thereof) and with proof of payment of such premiums no later than thirty
(30) days prior to the due date for the payment of such premium.  All such
insurance coverage shall be exclusive of the cost of legal defense and other
attorney’s fees.  Tenant shall ensure that the insurance policies contain an
endorsement requiring the insurance company to provide Landlord with a thirty
(30) day written notice of any change in the coverage described herein that
Tenant or insurance company proposes to make.  Tenant hereby assigns the
proceeds of such insurance as provided in this Agreement, and authorizes
Landlord to collect such sums and to execute and endorse in Tenant’s name all
proofs of loss, drafts, checks, and other documents necessary to accomplish such
collections.  Any persons or entities making payments to Landlord under the
terms of this paragraph hereby are indemnified against and relieved absolutely
from any obligation regarding the payment or application of any sums so paid.

 

b.             Supplemental Coverage.  Landlord reserves the right, should one
or more claims be made against such insurance coverage to demand the Tenant
promptly procure additional insurance coverage in such an amount as in
Landlord’s reasonable is necessary and prudent to protect Landlord’s interest in
the Building and under this agreement.  A demand for additional coverage, in an
amount equal to claims that have been filed and either settled, or are in
litigation and with respect to which Landlord’s counsel has furnished an opinion
that the Claimant has a legal cause of action which may result in the relief
sought being granted, shall be deemed to be reasonable demand.

 

10

--------------------------------------------------------------------------------


 

c.             Contractor Insurance.  Tenant shall require any contractor of
Tenant performing work on the Premises to carry and maintain, at no expense to
the Landlord:

 

(i)            comprehensive General Liability Insurance, including contractor’s
liability coverage contractual liability coverage completed operations coverage
broad from property damage endorsement and contractor’s protective liability
coverage to afford protection with limits for each occurrence of not less than
Three Million Dollars ($3,000,000.000) with respect to personal injury, bodily
injury or death, and One Million Dollars ($1,000,000.00) with respect to
property damage; and

 

(ii)           worker’s compensation or similar insurance in form and amounts
required by law.

 

d.             Waiver of Subrogation.  Neither party shall be liable to the
other party or to any insurance company (by way of subrogation or otherwise)
insuring the other party for any loss or damage to any building, structure or
other tangible property, or losses under workmen’s compensation laws and
benefits, even though such loss or damage might have been occasioned by
negligence of such party, its agents or employees if any such loss or damage
covered by insurance benefiting the party suffering such damage or loss was
required to be covered by insurance pursuant to this Lease.  However, if, by
reason of the foregoing waiver, either party shall be unable to obtain any such
insurance, such waiver shall be deemed not to have been made by such party, and
provided further that, if either party is unable to obtain any such insurance
without the payment of an additional premium therefore, then, unless the party
claiming the benefit of such additional premium within thirty (30) days after
notice setting forth such requirement and the amount of the additional premium,
such waiver shall be of no force and effect between such party and such claiming
party.

 

Section 8 Additional Rent

 

a.             Additional Rent.  In addition to Base Rent, Tenant shall pay, as
“Additional Rent” hereunder, (i) Tenant’s Proportionate Share of “Common Area
Costs,” as set forth in Section 8(g) hereof; (ii) Tenant’s Proportionate Share
of premiums for the “Insurance” to be obtained by Landlord for the Property, as
set forth in Section 4 hereof, (iii) Tenant’s Proportionate Share of “Taxes,” as
set forth in Section 9(g) hereof; and (iv) all other sums or charges due or to
become due from Tenant to Landlord hereunder.  Any payment of monies called for
herein to be made by Tenant to Landlord is deemed Additional Rent and shall be
collectible as Additional Rent.

 

b.             Common Area Costs.  Tenant agrees to pay as Additional Rent
during each lease year during the Term, Tenant’s Proportionate Share of the
“Common Area Costs,” as hereafter defined.  For purposes of this Lease, the term
“Common Area Costs” shall mean all costs and expenses incurred by Landlord in
operating,

 

11

--------------------------------------------------------------------------------


 

maintaining, repairing, lighting, signing, cleaning, painting, stripping,
insuring, equipping, staffing, heating and cooling, securing, and policing of
the Common Area, including, without limitation, all costs and expenses
associated with the following items or services, which may be incurred by
Landlord in its sole discretion:  (i) maintaining and replacing any and all
alarm and life safety systems and any fire alarm monitoring or testing service
program or fire suppression system installed within the Premises or otherwise
within the improvements which form a part of the Property, including without
limitation any patrol services; (ii) maintenance of irrigation systems serving
the Property; (iii) insurance, including, without limitation, liability
insurance for personal injury, death and property damage, to the extent not
reimbursed by Tenant under Section 13.2 below; (iv) surcharges levied upon or
assessed against parking spaces or areas, payments toward mass transit or car
pooling facilities or otherwise as required by federal, state or local
governmental authorities; (v) all landscaping, including, but not limited to,
lawn maintenance, new plantings and replacement of existing landscaping; (vi)
repairing, cleaning, sweeping, painting, striping, replacing and repaving of
paving, curbs, walkways, guardrails, bumpers, fences, screens, flagpoles,
bicycle racks, signs and other markers, landscaping, drainage pipes, ducts,
conduits, lighting facilities and all other Common Area site amenities; (vii)
maintenance, repair and replacement of utility systems serving the Property,
including, but not limited to, water, sanitary sewer and storm water lines and
drainage systems (whether on-site or off-site), electrical, gas, telephone and
lighting systems (including bulbs, poles, and fixtures) and other utility lines,
pipes and conduits, and all payments of utility charges in connection with any
of the foregoing systems; (viii) maintenance and repair of all portions of the
buildings in the Property including, but not limited to, walls, roofs and roof
flashings, canopies, skylights, signs, planters, benches, fire exits, doors and
hardware, windows, glass and glazing; (ix) inspection, maintenance, repair and
acquisition costs (including depreciation) of any and all machinery and
equipment used in the operation and maintenance of the Common Area, including
personal property taxes and other charges and taxes incurred in connection with
such equipment; (x) cleaning of any exterior glass; (xi) removal of snow, ice,
trash and debris; (xii) maintenance of and compliance with federal, state or
local governmental ambient air and environmental standards and other laws and
regulations; (xiii) all materials, supplies and services purchased or hired in
connection with the operation of the Common Area; (xiv) compensation and
benefits paid to any and all personnel, including, without limitation, security
and maintenance persons, secretaries, bookkeepers and any other personnel
related to the operation of the Common Area; (xv) management fees charged for
management of the Property; and (xvi) an overhead administrative cost allowance
in the amount of fifteen percent (15%) of the total Common Area Costs.  Tenant’s
Proportionate Share of Common Area Costs shall be paid by Tenant in monthly
installments in such amounts as are estimated and billed by Landlord to Tenant
as of the Commencement Date and then at the beginning of each calendar year
during the Term, each such installment being due on the first day of each
calendar month.  Any period of less than a full calendar year occurring due to
the timing of the Commencement Date shall be proportionately

 

12

--------------------------------------------------------------------------------


 

adjusted to reflect such partial year.  If at any time during such twelve (12)
month period it shall appear that Landlord has underestimated Tenant’s
Proportionate Share of Common Area Costs (whether attributable to a change in
Tenant’s Proportionate Share, an increase in the projected Common Area Costs for
such period, mathematical error or otherwise), Landlord may re-estimate Tenant’s
Proportionate Share of Common Area Costs and may bill Tenant for any deficiency
which may have accrued during such twelve (12) month period and thereafter the
monthly installment payable by Tenant shall also be adjusted.  Within one
hundred twenty (120) days after the end of each such twelve (12) month (or, if
applicable, shorter) period, Landlord shall deliver to Tenant a statement
setting forth the actual Common Area Costs for such period, Tenant’s
Proportionate Share thereof, and the total amount paid by Tenant to Landlord
under this Section 6.3 during such period.  In the event the amounts paid by
Tenant during such period are greater or lesser than Tenant’s Proportionate
Share of the Common Area Costs as set forth on such statement, Tenant shall pay
to Landlord or Landlord shall credit Tenant’s account (or, if such adjustment
occurs at the end of the Term, pay to Tenant), as the case may be, within thirty
(30) days of receipt of such statement, the amount of any excess or deficiency. 
Failure of Landlord to provide the statement called for hereunder shall not
relieve Tenant from its obligations under this Section 6.3 or elsewhere in this
Lease.

 


SECTION 9  OTHER

 

a.             Limitations. The Premises may be used only for the purpose or
purposes specified in Section 1.1(j) above and for no other purpose or purposes
without the prior written consent of Landlord.  Tenant shall not at any time
leave the Premises vacant, but shall in good faith continuously throughout the
Term conduct and carry on its business in the entire Premises.  Tenant shall
not, without Landlord’s prior written consent, keep anything within the Premises
for any purpose or use the Premises in a manner which causes an increase in the
insurance premium cost or invalidates any insurance policy carried on the
Premises or other part of the Property.  Tenant shall pay as Additional Rent,
upon demand of Landlord; any such increased premium cost due to or associated
with Tenant’s use or occupation of the Premises or its storage of certain
goods.  Anything contained herein to the contrary notwithstanding, all property
kept, stored or maintained within the Premises by Tenant shall be at Tenant’s
sole risk.  Tenant shall not (a) permit any objectionable or unpleasant odors to
emanate from the Premises; (b) place or permit any radio, television,
loudspeaker or amplifier on the roof or outside the Premises or where the same
can be seen or heard from outside the Building or in the Common Area; (c) place
an antenna, awning or other projection on the exterior of the Premises; (d)
solicit business or distribute leaflets or other advertising material in the
Common Area; nor (e) take any other action which in the exclusive judgment of
Landlord would constitute a nuisance or would disturb or endanger other tenants
of the Property or unreasonably interfere with their use of their respective
premises.

 

13

--------------------------------------------------------------------------------


 

b.             Environmental. During the Term and any Renewal Term of the Lease,
Tenant warrants, represents and covenants to and with Landlord as follows:  The
Premises will not contain (A) asbestos in any form, (B) urea formaldehyde foam
insulation, (C) transformers or other equipment which contain dielectric fluid
containing polychlorinated biphenyls, or (D) any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous,
controlled or toxic substances, or any pollutant or contaminant, or related
materials defined in or controlled pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601 et seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801 et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 9601 et seq.), the Federal Water Pollution Control Act (33
U.S.C. Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), and in the regulations adopted and publications promulgated pursuant
thereto, or any other Federal, state or local environmental law, ordinance, rule
or regulation (collectively, “Environmental Laws”); or which, even if not so
regulated, may or could pose a hazard to the health or safety of the occupants
of the Building (the substances described in (A), (B), (C) or (D) above being
hereinafter collectively referred to as “Hazardous Materials”); (ii) the
Premises will never be used by Tenant for any activities involving, directly or
indirectly, the use, generation, treatment, transportation, storage or disposal
of any Hazardous Materials or to refine, produce, store, handle, transfer,
process or transport “Hazardous Substances”, as such term is defined in any such
Environmental Laws. Tenant (A) shall comply with the Environmental Laws and all
other applicable laws, rules and regulations or orders pertaining to health, the
environment or Hazardous Materials, (B) shall not store, utilize, generate,
treat, transport or dispose of (or permit or acquiesce in the storage,
utilization, generation, transportation, treatment or disposal of) any Hazardous
Materials on or from the Premises, and (C) shall to cause its employees,
licensees and invitees to comply with the representations, warranties and
covenants herein contained.  In the event of any storage, presence, utilization,
generation, transportation, treatment or disposal of Hazardous Materials in, on
or about the Premises, or in the event of any Hazardous Materials Release (as
hereinafter defined) Tenant shall, at the direction of Landlord or any federal,
state, or local authority or other governmental authority, remove or cause the
removal of any such Hazardous Materials and rectify any such Hazardous Materials
Release, and otherwise comply or cause compliance with the laws, rules,
regulations or orders of such authority, all at the expense of Tenant, including
without limitation, the undertaking an completion of all investigations,
studies, sampling and testing and all remedial, removal and other actions
necessary to clean up and remove all Hazardous Materials, on, from or affecting
the Premises.  If Tenant shall fail to proceed with such removal or otherwise
comply with such laws, rules, regulations or orders within the cure period
permitted under the applicable regulation or order, the same shall constitute a
default under Section 19.1 hereof, and Landlord may, but shall not be obligated
to, do whatever is necessary to eliminate such Hazardous Materials from the
Premises or

 

14

--------------------------------------------------------------------------------


 

otherwise comply with the applicable law, rule, regulation or order, acting
either in its own name or in the name of Tenant pursuant to this Section, and
the cost thereof shall be borne by Tenant and thereupon become due and payable
as additional rent hereunder.  Tenant shall give to Landlord and its agents and
employees access to the Premises for such purposes and hereby specifically
grants to Landlord a license to remove the Hazardous Materials and otherwise
comply with such applicable laws, rules, regulations or orders, acting either in
its own name or in the name of the Tenant pursuant to this Section.  Tenant
hereby indemnifies and holds Landlord and each of its shareholders,
subsidiaries, affiliates, officers, directors, partners, employees, agents and
trustees, and any receiver, trustee or other fiduciary appointed for the
Building, harmless from, against, for and in respect of, any and all damages,
losses, settlement payments, obligations, liabilities, claims, actions or causes
of actions, encumbrances, fines, penalties, and costs and expenses suffered,
sustained, incurred or required to be paid by any such indemnified party
(including, without limitation, reasonable fees and disbursements or attorneys,
engineers, laboratories, contractors and consultants) because of, or arising out
of or relating to (A) Tenant’s violation of any of its representations,
warranties and covenants under this Section 7.5, and (B) any Environmental
Liabilities (as herein below defined) in connection with the Premises    For
purposes of this indemnification clause, “Environmental Liabilities” shall
include all costs and liabilities with respect to the future presence, removal,
utilization, generation, storage, transportation, disposal or treatment of any
Hazardous Materials or any release, spill, leak, pumping, pouring, emitting,
emptying, discharge, injection, escaping, leaching, dumping or disposing into
the environment (air, land or water) of any Hazardous Materials (each a
“Hazardous Materials Release”), including without limitation, cleanups, remedial
and response actions, remedial investigations and feasibility studies, permits
and licenses required by, or undertaken in order to comply with the requirements
of, any federal, state or local law, regulation, or agency or court, any damages
for injury to person, property or natural resources, claims of governmental
agencies or third parties for cleanup costs and costs of removal, discharge, and
satisfaction of all liens, encumbrances and restrictions on the Premises
relating to the foregoing.  The foregoing indemnification and the
responsibilities of Tenant under this Section shall survive the termination or
expiration of this Lease.

Tenant shall promptly notify Landlord in writing of the occurrence of any
Hazardous Materials Release or any pending or threatened regulatory actions, or
any claims made by any governmental authority or third party, relating to any
Hazardous Materials or Hazardous Materials Release on or from, the Premises and
shall promptly furnish Landlord with copies of any correspondence or legal
pleadings or documents in connection therewith.  Landlord shall have the right,
but shall not be obligated, to notify any governmental authority of any state of
facts, which may come to its attention with respect to any Hazardous Materials
or Hazardous Materials Release on or from the Premises.  Upon expiration of the
Term or any Renewal Term, as applicable, Tenant shall deliver the Premises to
Landlord free of any and all Hazardous Materials and any liens, encumbrances and
restrictions relating to Environmental Liabilities to the extent

15

--------------------------------------------------------------------------------


 

Tenant was responsible therefore under the terms of this Section.   Tenant
agrees that Landlord shall have the right to conduct, or to have conducted by
its agents or contractors, such environmental inspections of the Premises, as
Landlord shall reasonably deem necessary or advisable from time to time. 
Without limitation of the foregoing, in the event of the failure of Tenant to
comply with any of the material requirements of any Environmental Laws, and/or
any related regulations, Landlord shall have the right, at the sole option of
Landlord, to comply with such statutory or regulatory requirements, and/or to
cure any such default at Tenant’s sole expense, and all costs and expenses of
such compliance and/or cure shall be due and payable from Tenant to Landlord
upon demand as additional rent hereunder.   Tenant shall procure, at its sole
expense, all permits and licenses required for its operations and the
transaction of business in the Premises (including without limitation, to the
extent applicable to Tenant’s permitted use, special use permits, business
licenses, health department licenses, and other similar licenses, permits and
approvals), and shall otherwise comply with all applicable laws, ordinances and
governmental regulations, as well as all other covenants and restrictions of
record, affecting the Premises, and the conduct of business therein by Tenant,
including without limitation the Americans with Disabilities Act, as the same
may be amended (“ADA”).

 

c.             Repair by Tenant.  Maintenance of the air conditioning, hot water
and heating equipment shall be solely the responsibility of Tenant throughout
the entire Term.  Landlord will invoice tenant monthly for the maintenance
contract that will protect the air conditioning, hot water and heating equipment
for tenant.  The service contract will include all services suggested by the
equipment manufacturer within the operation/maintenance manual and will become
effective (and a copy thereof delivered to Landlord) within thirty (30) days of
the date Tenant takes possession of the Premises.

 

d.             Non-Liability.  Landlord and Landlord’s partners, agents,
employees, officers and directors shall not be liable to Tenant or any other
person or entity whomsoever for any damage to property caused by the Premises or
other portions of the Property becoming out of repair or damaged, or by defect
in or failure of equipment, pipes or wiring, or broken glass, or by the backing
up of drains or by gas, water, steam, electricity or oil leaking, escaping or
flowing into the Premises irrespective of the cause. To the extent Landlord
would otherwise be required by Maryland law or common law to correct any latent
or patent defects in the Premises or in the Building of which they form a part,
any obligation on the part of Landlord to correct such latent or patent defects
in the Premises or in the Building shall not extend beyond one (1) year from the
date the Premises are deemed Ready for Occupancy, whether or not such defects
are discovered within such one (1) year period; provided that the other terms of
this Lease shall in all events govern Landlord’s and Tenant’s respective
responsibilities and monetary obligations in connection with the construction of
initial leasehold improvements to the Premises, correction of

 

16

--------------------------------------------------------------------------------


 

“punch-list” items,  and any subsequent repairs and maintenance to the Premises
and the Building.  Landlord and Landlord’s partners, agents, employees, officers
and directors shall not be liable to Tenant or to Tenant’s employees, agents or
visitors, or to any person or entity whomsoever, for injury to person or damage
to or loss of property (i) occurring in, on or about the Premises, regardless of
the cause, (ii) occurring within the Common Area, if caused by the negligence or
misconduct of Tenant, its officers, partners, employees, agents, subtenants,
licensees or concessionaires, (iii) arising out of the use of the Premises by
Tenant and the conduct of its business therein, (iv) arising out of any breach
or default by Tenant in the performance of its obligations hereunder, or (v)
occasioned by or through the acts or omissions of other tenants of the Property
or of any other persons or entities whomsoever, excepting only the negligence or
willful misconduct of duly authorized employees and agents of Landlord to the
extent the same is not covered under insurance Tenant is required to carry
pursuant to Section 13.1, above; and, in any of such events, Tenant hereby
agrees to indemnify Landlord and Landlord’s partners, agents, employees,
officers and/or directors and hold each of them harmless from any and all
liability, loss, damage, claim, action or expense (including, without
limitation, all court costs and attorneys’ fees) arising out of such damage or
injury due to any of the causes described above (other than those described in
clause (v), above).  The provisions of this section shall survive the
termination of this Lease with respect to any claims or liability attributable
to acts, omissions, occurrences and/or conditions existing or occurring prior to
such termination.  In no event shall Landlord, or any of Landlord’s partners,
agents, employees, officers and directors, be liable to Tenant or any of its
agents, employees, contractors, officers or directors for any lost profits or
other loss suffered by Tenant, due to any interruption in Tenant’s business
operation from the Premises, whether caused by the acts or omissions of
Landlord, or its agents, employees, contractors, officers and/or directors, or
by any other cause (other than Landlord’s intentional misconduct), it being
acknowledged that Tenant is capable of obtaining business interruption insurance
covering such loss(es) including a waiver of subrogation endorsement. .  In the
event (but solely to the extent) the limitations on Landlord’s liability set
forth in this Lease would be held to be unenforceable or void under Maryland law
in the absence of a modification holding the Landlord liable to Tenant or to
another person for injury, loss, damage or liability arising from Landlord’s
omission, fault, negligence or other misconduct on or about the Premises, or
other areas of the Building appurtenant thereto or used in connection therewith
and not under Tenant’s exclusive control, then such provision shall be deemed
modified as and to the extent (but solely to the extent) necessary to render
such provision enforceable under applicable Maryland law.  The foregoing shall
not affect the application this Lease to limit the assets available for
execution of any claim against Landlord, or otherwise.

 

e.             Substantial Taking.  If more than twenty percent (20%) of the
floor area of the Premises should be taken for any public or quasi-public use
under any governmental law, ordinance or regulation or by right of eminent
domain or

 

17

--------------------------------------------------------------------------------


 

by private purchase in lieu thereof, this Lease shall terminate and the Rent
(excluding Rent accruing with respect to the period prior to the date of such
termination) shall be abated during the unexpired portion of this Lease,
effective on the date physical possession is taken by the condemning
authority.    If less than twenty percent (20%) of the floor area of the
Premises should be taken as aforesaid, this Lease shall not terminate; however,
the Base Rent payable hereunder during the unexpired portion of this Lease shall
be reduced in proportion to the area taken, effective on the date physical
possession is taken by the condemning authority.  Following such partial taking,
Landlord shall make all necessary repairs or alterations within the scope of
Landlord’s Work as described in Exhibit C necessary to make the Premises an
architectural whole.  If any part of the Common Area shall be taken as
aforesaid, this Lease shall not terminate, nor shall the Rent payable hereunder
be reduced; provided, however, either Landlord or Tenant may terminate this
Lease if the area of the Common Area remaining following such taking plus any
additional parking area provided by Landlord in reasonable proximity to the
Property shall be less than fifty percent (50%) of the area of the Common Area
immediately prior to the taking. Any election to terminate this Lease in
accordance with this provision shall be evidenced by written notice of
termination delivered to the other party within thirty (30) days after the date
physical possession is taken by the condemning authority.  All compensation
awarded for any taking for public purposes, whether permanent or temporary (or
the proceeds of private sale in lieu thereof), of the Premises or Common Area
shall be the property of Landlord, and Tenant hereby assigns its interest in any
such award to Landlord; provided, however, Landlord shall have no interest in
any award made to Tenant for loss of business, relocation expenses and/or for
the taking of Tenant’s fixtures and other personal property of Tenant if a
separate award for such items is made to Tenant and does not diminish the award
payable to Landlord.  Tenant shall in no event be entitled to any award made for
the value of the unexpired Term of this Lease.

 

f.              Personal Property and Fixtures. Tenant shall be liable for all
taxes levied against personal property and trade fixtures placed by Tenant in
the Premises.  If any such taxes are levied against Landlord or Landlord’s
property and if Landlord elects to pay the same or if the assessed value of
Landlord’s property is increased by inclusion of personal and trade fixtures
placed by Tenant in the Premises and Landlord elects to pay the taxes based on
such increase, Tenant shall pay to Landlord upon demand that part of such taxes
for which Tenant is primarily liable hereunder.

 

g.  Tax Payment.  Tenant agrees to pay its Proportionate Share of all taxes,
assessments and governmental charges of any kind and nature whatsoever levied or
assessed against the Property, any other charges, taxes and/or impositions now
in existence or hereafter imposed by any governmental authority based upon the
privilege of renting the Premises or upon the amount of rent collected
therefore, and any tax, fee, levy, assessment or charge which is imposed as the
result of the transfer of the leasehold interest in the Premises

 

18

--------------------------------------------------------------------------------


 

created by this Lease (all of the foregoing being hereinafter referred to
collectively as “Taxes”).  Taxes shall also be deemed to include any special
taxing district assessment, which is imposed in order to fund public facilities
for the area in which the Property is located.  During each month of the Term,
Tenant shall make a monthly payment to Landlord equal to one-twelfth (1/12) of
its Proportionate Share of the Taxes on the Property which Landlord reasonably
estimates will be due and payable for the tax year as to which such payments are
being made (the “Tax Payments”).  Tenant acknowledges that, under current
practice, Taxes in Baltimore County, Maryland are assessed (and required to be
paid) in advance, so that it will be required to fund its Proportionate Share of
Taxes for the first Lease Year in advance, and to make estimated monthly Tax
Payments pursuant to this Section during the same Lease Year (such estimated
payments being made in respect of the next tax year’s bill for Taxes).  Tenant
authorizes Landlord to use the funds deposited with Landlord under this Section
to pay the Taxes levied or assessed against the Property.  Each Tax Payment
shall be due and payable at the same time and in the same manner as the time and
manner of the payment of Base Rent as provided herein.  The initial monthly Tax
Payment is based upon Tenant’s Proportionate Share of the Taxes on the Property
for the fiscal tax year in which the Commencement Date is to occur, as estimated
by Landlord in good faith, and the monthly Tax Payment is subject to increase or
decrease as determined by Landlord to reflect accurately Tenant’s Proportionate
Share of the Taxes.  If following Landlord’s receipt of all Tax bills for any
fiscal tax year Landlord determines that Tenant’s total Tax Payments for such
period are less than Tenant’s actual Proportionate Share of the Taxes on the
Property, Tenant shall pay to Landlord the difference upon demand; if the total
Tax Payments of Tenant exceed Tenant’s actual Proportionate Share of the Taxes
on the Property, Landlord shall retain such excess and credit it to Tenant’s
future Tax Payments, except that, upon expiration of the Lease Term, Landlord
will refund such excess to Tenant within thirty (30) days after the exact amount
of such refund can be calculated.

 

h.   Effect of Change in Control  

 

Upon the sale, transfer, merger, acquisition, or dissolution of the Tenant to an
unrelated third party pursuant to a bona fide transaction at a price or value
reflecting an arms length transaction the provisions of Section 2. a. setting
forth the Annual Base Rent shall automatically be amended, effective on the date
of the Change in Control to reflect the then Market Rate for like property. 
Market Rate shall mean the reasonable rental paid by a willing Tenant without
duress or restriction generally paid and available in the market area of the
Premises.

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ATTACHMENT TO THE LEASE

 

Consumer Price Index (CPI) Formula

 

Index shall mean the Consumer Price Index for U.S. City Average, All Urban
Consumers-Revised, published by the Bureau of Labor Statistics of the United
States Department of Labor.  If the index for the calendar month immediately
preceding that which during a Rental Year commences (hereinafter referred to as
the “Latest Index”) exceeds the Index for the calendar month containing the
commencement date of this Lease (hereinafter referred to as the “Base Index”),
then the additional rental for such Rental Year shall be that figure obtained by
multiplying the Basic Rent by that fraction having the Latest Index minus the
Base Index as its numerator, and having the Base Rent as its denominator.  Such
additional amount shall be divided and paid together with the monthly payment of
the Basic Rent in twelve (12) equal monthly installments during such respective
Rental Year in advance on the first day of each month.  If the Index is not so
published for such calendar month, then the Index of the most recent calendar
month or other period for which it is so published shall be used, and if the
Index hereafter uses a different standard reference base or otherwise revised,
an adjustment shall be made therein for purposes of the provisions of this
Lease, using such conversion factor, formula or table for making such
adjustments as is published by such Bureau, or if such Bureau does not publish
the same, then as published by Prentice-Hall, Inc., the Bureau of National
Affairs, Commerce Clearing House, or any other nationally recognized publisher
of similar statistical information, as selected by the Landlord.  In no event
shall the annual rent be less than the previous year’s Base Rent.  The formula
for the calculation is as follows:

 

Base Rent x (Latest Index — Base Index) = Additional Rent

                               Base Index

 

 

--------------------------------------------------------------------------------